Citation Nr: 1327526	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disorders. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spondylosis of L5-S1 (low back disorder), to include as secondary to service-connected left ankle disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma as secondary to service-connected status-post spontaneous pneumothorax. 

4. Entitlement to service connection for bilateral knee disorders. 

5. Entitlement to service connection for a low back disorder, to include as secondary to service-connected left ankle disorder.

6. Entitlement to service connection for disorders of the bilateral hips. 

7. Entitlement to service connection for pneumonia, to include as secondary to service-connected status-post spontaneous pneumothorax. 

8. Entitlement to a rating in excess of 10 percent for residuals of a spontaneous pneumothorax. 

9. Entitlement to a rating in excess of 10 percent for a chest scar associated with a spontaneous pneumothorax. 


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A March 2009 rating decision continued a 10 percent rating for residuals of a spontaneous pneumothorax, and a December 2009 rating decision denied reopening the claims for bilateral knee disorders, a low back disorder, and asthma, denied service connection for bilateral hip disorders and pneumonia, and continued the 10 percent rating for a chest scar associated with the pneumothorax. 

There are also a number of other claims on appeal before the Board which are the subject of a separate decision, as the Veteran's attorney has limited his representation to the issues listed on the cover sheet of that decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).  

The Veteran previously had been represented by attorney D.G.K. with respect to the issues addressed in this decision.  In a May 2011 letter, the attorney notified the RO that he was withdrawing representation concerning these claims.  He also indicated that he notified the Veteran in April 2011 and May 2011 of the withdrawal and of the Veteran's right to retain another representative and receive copies of all documents associated with the claims.  The attorney stated that the Veteran wished to pursue these claims without representation ("pro se").  

Under 38 C.F.R. § 14.631 (2012), a representative, including an attorney, may withdraw from representation provided before a VA agency of original jurisdiction (AOJ) prior to certification of an appeal to the Board if such withdrawal would not adversely impact the claimant's interests.  In order to withdraw properly from representation, the representative must notify the claimant, the VA organization in possession of the claims file, and the AOJ in writing of this fact prior to taking any action to withdraw, and must also take steps necessary to protect the claimant's interests including, but not limited to, giving advance notice to the claimant, allowing time for appointment of an alternative representative, and returning any documents provided by VA in the course of the representation to the AOJ or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent, or attorney of record.  Id.  

The attorney's withdrawal occurred approximately two years prior to the March 2013 certification of this appeal to the Board, and the Veteran and the AOJ were duly notified of this withdrawal.  The Veteran had ample time to choose another representative, if he so wished.  Moreover, there is no indication that the attorney's withdrawal adversely impacted his interests.  Accordingly, the attorney's withdrawal was proper.  See id.

The Veteran recently submitted claims based on radiation and asbestos exposure, as well as a claim for an automobile allowance.  These issues have not yet been addressed by the RO as agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The service connection claims for disorders of the low back and bilateral hips and knees, and the increased rating claims for the residuals of a pneumothorax and chest scar, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  Although the Appeals Management Center (AMC) generally processes and implements remands by the Board, this case must be returned to the RO, as concurrent claims addressed in a separate decision are being remanded to the RO due to representation by an attorney on those claims.  Moreover, development and resolution of the claims addressed in this decision may impact the resolution of the issues addressed in the other decision. 


FINDINGS OF FACT

1. A November 2007 rating decision denied service connection for disorders of the low back and bilateral knees.  

2. A November 2007 letter properly notified the Veteran of the November 2007 rating decision and his appellate rights, but he did not file an appeal.

3. Additional evidence received since the November 2007 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claims for disorders of the low back and bilateral knees. 

4. A January 2007 rating decision denied entitlement to service connection for asthma as secondary to service-connected residuals of a pneumothorax. 

5. A January 2007 letter properly notified the Veteran of the January 2007 rating decision and his appellate rights, but he did not file an appeal.

6. Additional evidence received since the January 2007 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the service connection claim for asthma. 

7. The Veteran does not have a disability in the form of chronic or recurrent pneumonia, or its effects, and episodes of pneumonia were not caused or aggravated by his service-connected residuals of a pneumothorax. 


CONCLUSIONS OF LAW

1. The November 2007 rating decision, denying service connection for disorders of the low back and bilateral knees, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. New and material evidence has been submitted to reopen the service connection claims for disorders of the low back and bilateral knees.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3. The January 2007 rating decision, denying service connection for asthma as secondary to residuals of a pneumothorax, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4. New and material evidence has not been submitted to reopen the service connection claim for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5. Service connection for pneumonia is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

In the context of a petition to reopen, the claimant must also be notified of what is required to reopen the claim-namely the elements of new and material evidence-
and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Prior to the initial rating decision in this matter, an April 2009 letter satisfied the above notice requirements, including those set forth in Kent, and also informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See id.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records, service personnel records, and VA medical records are in the claims file.  His private medical records have also been obtained to the extent possible.  In this regard, the RO was able to obtain records from almost all of the numerous providers identified by the Veteran.  With respect to those few records the RO could not obtain, the file shows that at least two requests were made for them, or that the RO received a negative response from the provider.  Importantly, some records that the RO was unable to obtain had already been associated with the file in connection with earlier claims.  Moreover, the Veteran was duly notified of any unsuccessful attempts and provided an opportunity to submit these records himself.  Thus, further efforts to obtain any outstanding private treatment records are not warranted.  See 38 C.F.R. § 3.159(c).

The Veteran also receives disability benefits from the Social Security Administration (SSA).  The July 2009 SSA decision granting benefits is in the file, but no other SSA records have been obtained.  Where VA has notice that the claimant is receiving SSA benefits, and that records from that agency may be relevant, VA's duty to assist includes acquiring a copy of the decision granting Social Security disability benefits, and the supporting documents on which the decision was based.  See 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  In Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that to conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in 38 C.F.R. § 5103A.  The Federal Circuit further held that the Government is not required to "obtain records in every case in order to rule out their relevance."  Id. at 1323.  Rather, VA is required to examine the information related to the medical records and to obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  Id.  

There is no indication that any outstanding SSA records would support the Veteran's claims for asthma and pneumonia.  While the July 2009 SSA decision lists asthma among a number of diagnoses representing severe impairments, this alone does not suggest that any supporting documentation would show that the Veteran's asthma or pneumonia was caused or aggravated by his service-connected pneumothorax.  The fact that numerous VA and private treatment records identified by the Veteran are currently associated with the file further suggests that any outstanding SSA records would be duplicative of the evidence already of record.  For example, the only specific citation of evidence in the SSA decision is to a December 2008 consultative examination report which is already of record.  Under these circumstances, there is no reasonable possibility that any outstanding SSA records would be relevant, and thus a remand to obtain these records with regard to the asthma and pneumonia claims is not warranted.  See id. 

The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  With regard to the asthma claim, the duty to assist does not include provision of a medical examination or opinion in the context of a petition to reopen a previously denied claim, unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen this claim, a VA examination or opinion is not required.  See id.

With regard to the service connection claim for pneumonia, a VA examination is not warranted.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As discussed below, there is no evidence showing that the Veteran has a disabling condition associated with chronic or recurrent pneumonia or, even assuming that a current disability exists, that pneumonia was caused or aggravated by his service-connected pneumothorax.  Further, the Veteran does not argue, and there is no evidence suggesting, that his pneumonia was directly incurred in or aggravated by active service.  Accordingly, a VA examination is not necessary to decide this claim.  See id.

The petitions to reopen the service connection claims for a low back disorder and bilateral knee disorders have been granted.  Thus, even assuming there were any error under the VCAA with regard these issues, such error was harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) (holding that an error is nonprejudicial if it does not affect the outcome of the claim), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of these claims or compromise the "essential fairness of the adjudication."  See Mayfield, 19 Vet. App. at 116.  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

III. Analysis

The Board has thoroughly reviewed the record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the credibility and weight of all evidence, including both lay and medical evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

With regard to the competency of the evidence, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See id. (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent merely because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  In this regard, lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

For example, the Court held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  Barr, 21 Vet. App. at 309; see also Jandreau, 492 F. 3d at 1376-77 (observing that a lay person is not competent to identify more complex conditions such as a form of cancer).  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board may discount the probative value of lay evidence if it finds such evidence not to be competent in light of the above guidelines.  See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (affirming the Court's finding that the Board did not improperly discount the probative value of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation, and noting that lay evidence must "demonstrate some competence")( citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted)); see also Layno, 6 Vet. App. at 469 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1); see also Layno, 6 Vet. App. at 469.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  38 C.F.R. § 3.159(a)(1).  It also includes statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (observing that the credibility and weight of testimony are factual determinations that must be distinguished from the initial assessment of its competency); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify."); Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 

New and Material Evidence

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must review all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis to determine whether new and material evidence has been submitted to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

Under section 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and thus prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2012); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2012) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court observed that this standard is a "low threshold" for reopening, and explained as an example that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim considered on the merits, then it raised a reasonable possibility of substantiating the claim.  Id.  The Court also explained that new and material evidence need only pertain to one unestablished element in order to reopen a claim, as long as such evidence, in light of evidence previously of record, raises a reasonable possibility of substantiating the claim.  Id. at 121.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A. Bilateral Knee Disorders

A November 2007 rating decision denied service connection for bilateral knee disorders.  The Veteran was notified of this decision and his appellate rights in a November 2007 letter, in accordance with 38 C.F.R. § 19.25 (2012).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200; 20.201; 20.302(a).  Moreover, new and material evidence was not associated with the file within one year of notice of this decision.  See 38 C.F.R. § 3.156(b) (providing that a determination is not final if new and material evidence is received within one year of the date of mailing of the RO decision).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The November 2007 rating decision denied service connection because the RO found that the Veteran did not have a disability in either knee.  Since the decision was issued, private October 2010 MRI studies show pathology in both knees.  Specifically, they show that the left knee had a medial meniscus tear, grade 2 chondral damage, and small joint effusion with a Baker cyst, and that the right knee had bursitis, grade II chondral damage, and a cyst. 

The October 2010 MRI report thus establishes a previously missing element of service connection, namely evidence of current disabilities in both knees.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

The October 2010 MRI report also meets the "low threshold" of raising a reasonable possibility of substantiating the claims.  The Veteran argues that his service-connected left ankle disorder caused or aggravated his bilateral knee disorders due to an abnormal gait.  His abnormal gait is documented in the record.  Thus, there is at least an indication that his bilateral knee disabilities may be caused or aggravated by his service-connected left ankle disorder.  See 38 C.F.R. § 3.310 (setting forth requirements for establishing service connection on a secondary basis). 

Accordingly, new and material evidence has been submitted to reopen the service connection claims for bilateral knee disabilities.  The petitions to reopen are therefore granted.  See 38 C.F.R. § 3.156(a).

B. Low Back Disorder

The November 2007 rating decision denied service connection for the Veteran's low back disorder.  He was notified of this decision and his appellate rights in a November 2007 letter, in accordance with 38 C.F.R. § 19.25.  He did not submit a NOD.  See 38 C.F.R. §§ 20.200; 20.201; 20.302(a).  Moreover, new and material evidence was not associated with the file within one year of notice of this decision.  See 38 C.F.R. § 3.156(b).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Service connection for the Veteran's low back disorder was denied in the November 2007 rating decision because the RO found that it was not related to active service.  Since that decision was issued, a December 2008 private consultative examination report authored by an A. Cherrick, M.D. has been associated with the file.  The report states, in relevant part, that some of the Veteran's back pain may be "complicated" by his left ankle disorder.  The Veteran had reported that he walks with an abnormal gait due to his left ankle disorder and that he believed this aggravated his low back disorder. 

At the time of the November 2007 rating decision, there was no competent evidence suggesting that the Veteran's back disorder was caused or aggravated by his ankle disorder.  The December 2008 private examination report meets the "low threshold" of raising a reasonable possibility that his low back disorder has been aggravated by his service-connected left ankle disorder.  See Shade, 24 Vet. App. at 117, 121; 38 C.F.R. § 3.310. 

Accordingly, new and material evidence has been submitted to reopen the service connection claim for a low back disorder.  The petition to reopen is therefore granted.  See 38 C.F.R. § 3.156(a).

C. Asthma

A January 2007 rating decision denied service connection for asthma secondary to the Veteran's pneumothorax.  He was notified of this decision and his appellate rights in a January 2007 letter, in accordance with 38 C.F.R. § 19.25.  He did not submit a NOD.  See 38 C.F.R. §§ 20.200; 20.201; 20.302(a).  Moreover, new and material evidence was not associated with the file within one year of notice of this decision.  See 38 C.F.R. § 3.156(b).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The January 2007 rating decision denied service connection for asthma because the RO found that it was not related to the Veteran's pneumothorax or to active service.  The decision was based in part on a September 2006 VA examination report reflecting an examiner's finding that the Veteran's "incidental" chronic obstructive pulmonary disease and asthma were not related to the Veteran's previous pneumothorax.  

Since the January 2007 rating decision was issued, additional VA and private treatment records associated with the file, as well as statements by the Veteran, do not support a relationship between his asthma and his pneumothorax, either by way of causation or aggravation.  For example, newly associated private treatment records show that the Veteran was hospitalized in January 1999 for asthmatic bronchitis.  However, they do not reflect findings that the Veteran's pneumothorax caused or aggravated this condition.  Thus, these and other treatment records pertaining to asthma are not relevant to the issue of whether it was caused or aggravated by his pneumothorax residuals.  See Morton v. Principi, 3 Vet. App. 508 (1992) (holding that medical evidence describing the Veteran's current condition is not material to the issue of service connection and thus not sufficient to reopen a claim for service connection based on new and material evidence).

In a March 2009 statement, the Veteran alleged that he had conducted or noted that scientific research he had reviewed which purportedly affirmed "a direct link" between spontaneous pneumothorax and asthma.  However, he did not submit the actual studies or articles themselves.  His allusion to this information does not by itself constitute competent evidence of a relationship between his asthma and pneumothorax.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Moreover, the Veteran did not state that this research showed that a pneumothorax can cause or aggravate asthma, as opposed to the reverse.  Thus, this statement does not constitute new and material evidence. 

Accordingly, as new, non-duplicative evidence showing that the Veteran's pneumothorax may have caused or aggravated his asthma has not been submitted, reopening is not warranted.  The Veteran has not argued that his asthma was directly incurred in or aggravated by active service, and evidence associated with the file since the January 2007 rating decision does not pertain to this issue. 

In sum, new and material evidence has not been submitted to reopen the service connection claim for asthma.  The petition to reopen is therefore denied.  See 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has distinguished two evidentiary requirements for establishing service connection depending on the type of disorder being claimed.  For any disorder not defined by VA as a "chronic disease," the Federal Circuit held that a three-element test must be satisfied under subsection 3.303(a) of the regulations in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Id.

However, claims for chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary requirement under subsection 3.303(b).  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation" for chronic diseases.  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. at 1338.  

In other words, while a current disability must always be established in any service connection claim, the evidence required to show that the disability was incurred in or aggravated by active service differs according to whether the disability is defined as a chronic disease.  If the disability in question is not defined as a chronic disease, then a "medical nexus" between active service and the claimed disability must be established under the three-part test set forth in Shedden discussed above.  If the claimed disability is considered a chronic disease, then a relationship to service may be established by a chronicity in service or a continuity of symptoms after service, which is a less demanding evidentiary showing.  See id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary requirements under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology requirement does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Although the Veteran may experience occasional episodes of pneumonia, there is no evidence showing that he has a current disability associated with pneumonia, any more than a person would be considered to have a disability from occasional colds and viruses.  For example, there is no indication that the Veteran has any diminished earning capacity or limitations in activities of daily living associated with pneumonia, and no evidence that this is a chronic disorder.  In the absence of a current disability, service connection for pneumonia cannot be established.  See Shedden, 381 F.3d at 1166-67; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Even assuming that the Veteran's reported proneness to pneumonia could be considered a disability for VA compensation purposes, there is no competent evidence supporting a relationship between his pneumonia and his residuals of a pneumothorax, either by way of causation or aggravation.  The Veteran himself, as a lay person, does not have the medical background or expertise to render a competent opinion on this issue, as such a relationship is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, his opinion by itself does not support a relationship between his pneumonia and pneumothorax.  See Layno, 6 Vet. App. at 469.

In a September 2006 VA examination report, the examiner opined that the Veteran's "incidental" chronic obstructive pulmonary disease (COPD) and asthma were not related to his previous pneumothorax.  The examiner explained that these were "separate and unrelated conditions" that did not have "anything to do" with the Veteran's pneumothorax.  To the extent this opinion also applies to the Veteran's pneumonia, or to the extent the Veteran's pneumonia may be associated with his COPD and asthma, this opinion weighs against the claim.  

Thus, in the absence of competent evidence showing that the Veteran's pneumothorax caused or aggravated his pneumonia, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Veteran has not argued, and the evidence does not otherwise show, that there is a direct relationship between his pneumonia and period of active service.  Thus, service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303; Walker, 708 F.3d at 1338-1339.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for pneumonia must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence has been received to reopen the service connection claim for bilateral knee disorders; the appeal is granted to this extent only.  

New and material evidence has been received to reopen the service connection claim for a low back disorder; the appeal is granted to this extent only.  

The petition to reopen the service connection claim for asthma as secondary to service-connected status-post spontaneous pneumothorax is denied. 

Entitlement to service connection for pneumonia, to include as secondary to service-connected status-post spontaneous pneumothorax, is denied. 


REMAND

Service Connection for Disorders of Bilateral Hips, Knees, and Low back

A VA orthopedic examination should be performed and an opinion provided as to the likelihood that the Veteran's claimed disorders of the low back, hips, and knees were caused or aggravated by his service-connected left ankle disorder or by repeated parachute jumping during airborne training in active service. 

A July 2009 SSA decision granting disability benefits is in the file, but no other SSA records have been obtained.  Most likely all relevant treatment records supporting the July 2009 SSA decision are already in the file.  Nevertheless, as this claim must be remanded for other reasons, the RO should take the opportunity to ascertain whether there are outstanding SSA records relevant to these claims, and obtain any such records if they exist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  



Increased Rating for Pneumothorax

The Veteran submitted a timely April 2009 NOD addressing the denial of an increased rating for his pneumothorax residuals in the March 2009 rating decision.  However, an SOC was never issued.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2012) (setting forth requirements for issuing an SOC); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  VA respiratory examinations, including pulmonary function tests, were performed in August 2009 and January 2011 to evaluate this disorder, but they were not followed by readjudication of the Veteran's claim.  See 38 C.F.R. § 19.37 (2012).  Accordingly, the RO must issue an SOC which takes into account these examination reports and all other pertinent evidence associated with the file since the December 2009 rating decision was issued.  The Veteran must then perfect the appeal by filing a timely substantive appeal in order for this claim to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2012); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Increased Rating for Chest Scar

Since the increased rating claim for a chest scar was last adjudicated in the June 2010 SOC, the Veteran was afforded a VA examination of the left ankle in January 2011, which was prior to certification of this appeal and transfer of the case to the Board.  However, the RO did not consider this additional evidence and readjudicate the claim in a Supplemental Statement of the Case (SSOC).  The Board may not consider the results of this examination in the first instance.  See 38 C.F.R. § 19.37.  Thus, a remand is warranted so that the RO can review this additional evidence and readjudicate the claim. 






Accordingly, the case is REMANDED for the following actions:

1. Obtain any relevant outstanding SSA records.  

2. Provide a VA examination and obtain an opinion as to the likelihood that the Veteran's disorders of the low back, bilateral knees, and bilateral hips were caused or aggravated by his service-connected left ankle disorder or directly related to impacts from parachute jumps during active service.   

The following considerations will govern the opinion:
a) The entire claims file, including a copy of this remand, must be made available to the examiner.  The examiner must indicate in the report that the claims file has been reviewed.
b) After examining the Veteran and reviewing the claims file, the examiner should render an opinion addressing each of the following:
i. Whether an abnormal gait associated with the Veteran's left ankle disorder caused disorders of the low back, left or right knee, and/or left or right hip. 
ii. Whether an abnormal gait associated with the Veteran's left ankle disorder AGGRAVATED (PERMANENTLY WORSENED) disorders of the low back, left or right knee, and/or left or right hip, even if it did not initially cause any of  them. 
iii. Whether disorders of the low back, left or right knee, and/or left or right hip were caused or aggravated by active service, to include by parachute jumps during three weeks of airborne training in 1982. 
c) In addition to reviewing all pertinent records in the claims file, the examiner should consider the following evidence:
i. The service treatment records, which are negative for disorders of the low back, hips, or knees. 
ii. A February 2002 private treatment record stating that the Veteran's right hip began to bother him four months earlier, and that he believed it was due to weight shifting associated with his left ankle disorder.
iii. A November 2005 private treatment record showing that the Veteran reported an onset of low back pain following a November 2005 car accident, and stating that he did not have any back problems prior to the car accident. 
iv. A December 2008 private examination report stating that some of the Veteran's back pain may be "complicated" by his left ankle disorder.  
d) The examiner must provide a complete explanation for the opinion stated, based on his or her clinical experience, medical expertise, and established medical principles.
If the examiner is unable to render the requested opinion without resort to pure speculation, the examiner should so state and provide a complete explanation.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims for disorders of the low back, bilateral knees, and bilateral hips on the merits.  If the benefits sought are not granted, the Veteran should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Review the August 2009 and January 2011 VA respiratory examination reports (performed by QTC Medical Services) and then provide the Veteran with a SOC addressing the evaluation of his residuals of a pneumothorax, taking into account this additional evidence. 

The Veteran should be informed that he must file a timely and adequate substantive appeal after issuance of the SOC in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

5. Review the January 2011 VA examination report (provided by QTC Medical Services) reflecting an examination of the chest scar, and then, after conducting any further development that may be warranted, readjudicate the claim for an increased rating of the chest scar, taking into account this additional evidence.  The Veteran should be furnished a copy of the SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


